Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-20 have been submitted for examination 
Claims 1-7 have been rejected.
Claims 17-20 have been objected to.
Claims 8-15, 16 have been allowed.
Objection
It appears that there is a typographical error with regard the dependency of claims 17, 18,19, 20. Examiner strongly suggests correcting the dependency to claim 16 otherwise the claims will fall under duplicate claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the error log data” in “A processing unit to communicate with the first memory, the processing unit to provide a notification signal in response”.  There is insufficient antecedent basis for this limitation in the claim. Correction is strongly suggested.
                                                    Conclusion
See PTO 892. 
Examiner states that the closest art to the present Application is Lambert United States Patent Application Publication 2013/0265328. Lambert transfers video frames from a framebuffer to a management controller and log video event as well, but Lambert lacks the diagnostics framebuffer as part of the framebuffer.
	Contact	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.R./
/Amine Riad/
Primary Examiner